Citation Nr: 0432807	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-18 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Bert Fish 
Medical Center in July 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in February 2003 by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida.  

The appeal is REMANDED to the VAMC in Gainesville, Florida.  
VA will notify you if further action is required on your 
part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board notes that the VAMC has not issued a VCAA notice 
letter in connection with the claim for reimbursement for the 
expenses that the veteran incurred for his care at the non-VA 
medical facility in July 2002.  This procedural deficiency 
must be remedied.

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2004).  The veteran's treatment at the non-VA facility 
was not authorized.  Nevertheless, under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120 (quoted below), the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:

(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service- connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United States, the District of Columbia, 
and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice- connected conditions in non-VA facilities may 
also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 
38 C.F.R. §§ 17.1000-1008 (2003). Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment; (f) The veteran 
is financially liable to the provider of 
emergency treatment for that treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 (2004).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2004).

The veteran must be provided VCAA notification before there 
is adjudication on the merits.  In addition, the claim 
appears to have been denied, in part, under 38 C.F.R. 
§ 17.1004.  The veteran and his representative are asserting 
that he did file a claim meeting the requirements under 
38 C.F.R. § 17.1004.  However, the VAMC did not address this 
assertion in its reasons and basis for denying the claim or 
explain how the claim does not meet 38 C.F.R. § 17.1004.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VAMC shall provide letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance. In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained and associated 
with the claim file and whether the VAMC 
intends to obtain any additional 
information. Further, the veteran must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf. The claims folder 
should be obtained and reviewed to 
ascertain whether such notice is in that 
file. That file should remain with the 
Medical Administrative file that contains 
some information concerning the 
processing of this case.

2.  After undertaking any necessary 
development in addition to that specified 
above, the VAMC should readjudicate the 
issue on appeal.  If the benefits 
requested are not granted to the 
veteran's satisfaction, the VAMC should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case, including an 
explanation as to why the veteran's claim 
does not meet the requirements under 
38 C.F.R. § 17.1004.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




